DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1  is objected to because of the following informalities:  
Claim 1 line 5, change “the indicium” to --the indicia--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Caveney et al (US 6,718,674; hereinafter Caveney).
	Regarding claim 1, Caveney discloses a plate (80) for covering an electrical box comprising: a face (see figure 1) larger in height and width than the electrical box (see figures 1 and 18); an opening (70) in the face capable of having an insert (10) slidably placed into the opening (70); wherein the insert (10) has thereon printed indicia (20); and wherein the indicia (20) is at least partially obscured when the insert (10) is placed into the opening (70, see figure 8; column 5 lines 35-42; translucent or opaque).

	Regarding claim 3, Caveney discloses the plate (80), wherein the indicia (20) specifies a data or communication device to which the electrical box is associated (see figure 18).
	Regarding claim 4, Caveney discloses the plate (80), wherein the indicia specifies color information for an adjoining surface (column 5 lines 35-42).
Regarding claim 5, Caveney discloses the plate (80), wherein the opening (70) is equipped with a push-push mechanism (100) that assists in extraction of the insert from the opening (column 7 lines 1-10).
Regarding claim 6, Caveney discloses the plate (80) wherein the insert (10) comprises a raised ridge that assists in extraction of the insert from the opening (see figures 5-8).
	Regarding claim 7, Caveney discloses the plate (80) wherein the opening (70) has a height of about 2 mm and a width of about 12 mm (column 10 lines 46-60)
	Regarding claim 8, Caveney discloses the   (Currently Amended) The plate of 1. wherein the opening has a depth of about 15 mm (column 10 lines 46-60).
Regarding claim 9, Caveney discloses the plate (80), the insert is shaped like a memory card (column 10 lines 46-60).
Regarding claim 10, Caveney discloses the plate (80), further comprising a mounting mechanism (screws) that allows the plate (80) to be installed on an external surface.

	Regarding claim 12, Caveney discloses the plate (80), wherein the mounting mechanism (see figures 1 or 18) comprises an area on which an adhesive may be applied to engage with the external surface, fixing the plate to the external surface (see figures 1 and 8).
	Regarding claim 13, Caveney discloses the plate (80) further comprising at least one aperture (see figures 1 or 18) through the face that provides access to an electrical component situated in the electrical box when the plate is installed on the external surface (see figures 1 and 8).
Regarding claim 15, Caveney discloses the plate (80), wherein the electrical component is a coupling for a coaxial cable.
Regarding claim 16, Caveney discloses the plate (80), wherein the electrical component is a coupling for an ethernet cable.

4.	Claims 1, 2, 10, 13 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goodsell (US 6,172,301).
	Regarding claim 1, Goodsell discloses a plate (10) for covering an electrical box comprising: a face (30, see figure 1) larger in height and width than the electrical box (see figure 1); an opening (26) in the face capable of having an insert (32) slidably placed into the opening (26); wherein the insert (32) has thereon printed indicia (42; column 4 lines 40-48); and wherein the indicia (28 or 42) is at least partially obscured when the insert (32) is placed into the opening (26, see figure 1; column 3 lines 64-65; tinted).

Regarding claim 10, Goodsell discloses the plate (10), further comprising a mounting mechanism (40; screws) that allows the plate (10) to be installed on an external surface.
	Regarding claim 13, Goodsell discloses the plate (10) further comprising at least one aperture (20,18) through the face that provides access to an electrical component situated in the electrical box when the plate is installed on the external surface (see figures 1 and 4).
	Regarding claim 14, Goodsell discloses the plate (10), wherein the electrical component is an electrical outlet or a switch (see figures 1 or 7).

5.	Claim 17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Choi et al (US 7,912,520; hereinafter Choi).
	Regarding claim 17, Choi discloses a socket (50) comprising at least one wireless tag (54) for mobile communication (see figure 1).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunt (US 6,593,530), Tippett (US 6,026,605), Fandreyer (US 5,212,899), O’Young et al (US 7,538,271), Orlando et al (US 5,613,874) and Pereira et al (US 6,616,005) disclose a cover plate.

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


February 13, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848